           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

MARSHALL WILLIAMS, #133506                                  PLAINTIFF

v.                       No. 3:19-cv-237-DPM

MARTY BOYD, Craighead County Sheriff;
SCOTT ELLINGTON, Craighead County Prosecutor;
SHERRI COPELAND, SGT. Craighead County Jail;
BENJAMIN BRISTOW, Craighead County Public Defender;
TONI RAYMOND, Asst. Administrator,
Craighead County Sherri££' s Office; and
KEITH BOWERS, Administrator,
Craighead County Sheriff's Office.           DEFENDANTS

                               ORDER
     Ben Bristow' sfather and sister are on my recusal list. I don't know
him as well as I do them, but my impartiality in this case could
reasonably be questioned. 28 U.S.C. § 455(a). I recuse. The Clerk must
reassign this case at random by chip exchange.
     So Ordered.



                                                    tr
                                      D.P. Marshall Jr.
                                      United States District Judge
